The Honorable Gilbert Baker State Senator #17 Cooper Lane Conway, AR 72032
Dear Senator Gilbert:
I am writing in response to your request for an opinion regarding A.C.A. § 6-18-1104, which is part of the law governing elementary school fund-raising (A.C.A. § 6-18-1101 to -1105). Your specific question pertains to subparagraph (a) of § 6-18-1104, which provides as follows:
  (a) Schools must provide written notification of the following to parents of all elementary school students who participate in fund-raising programs:
(1) Student participation in fund-raising programs is voluntary;
  (2) Students who do not participate will not forfeit any school privileges;
  (3) Students may not participate in fund-raising programs without written parental permission returned to school authorities;
  (4) An elementary school student who sells fund-raising merchandise door-to-door must be accompanied by a parent or an adult; and
  (5) Unless the school provides supervision, parents must accept responsibility for appropriate adult supervision.
A.C.A. § 6-18-1104 (Repl. 1999) (emphasis added).
You have asked the following question regarding the above-emphasized language:
 I am requesting an opinion from your office as to what `school privileges' means.
RESPONSE
The statute does not define "school privileges" and I have found no generally applicable definition of the term in state law. The term "school" is defined, however, in A.C.A. § 6-18-1102(5) as "a school or school-sponsored organization such as a parents and teachers association (PTA) or booster club[.]" With regard to "privileges," it will be presumed that the legislature employed this word in its usual and common meaning. See generally Cheqnet Systems v. State Bd. of CollectionAgencies, 319 Ark. 252, 890 S.W.2d 595 (1995); Bolden v. Watt,290 Ark. 343, 719 S.W.2d 428 (1986). Webster's Seventh New CollegiateDictionary (1972) defines "privilege" as "a right or immunity granted as a peculiar benefit, advantage, or favor; esp: one attached specif. to a position or an office." Webster's at 677. Black's Law Dictionary
(5th ed. 1979) offers the following definition:
  A particular and peculiar benefit or advantage enjoyed by a person, company, or class, beyond the common advantages of other citizens. An exceptional or extraordinary power or exemption. A right, power, franchise or immunity held by a person or class, against or beyond the course of law.
Black's at 1077.
Accordingly, based on the definition of "school" in A.C.A. § 6-18-1102
and the common meaning of "privileges," it is my opinion that the term "school privileges" as used in A.C.A. § 6-18-1104(a)(2) generally means the rights that are particular to students and that are granted as benefits or advantages of a school or a school-sponsored organization such as a PTA or a booster club. This conclusion follows from an interpretation of the language in question, following established rules of statutory construction, since there are no cases or other legislative enactments on point. The application of the statute will, of course, turn on the particular facts surrounding a question arising under A.C.A. §6-18-1104.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh